EXHIBIT 10.2
 





 








PROFESSIONAL ENGAGEMENT AGREEMENT
GENERAL TERMS


BETWEEN


CALPINE CORPORATION


AND


PA CONSULTING GROUP, INC.
























Calpine Corporation
717 Texas Avenue, Suite 1000, Houston, Texas 77002
Telephone (713) 830-2000





 
 

--------------------------------------------------------------------------------

 



PROFESSIONAL ENGAGEMENT AGREEMENT
GENERAL TERMS


THIS PROFESSIONAL ENGAGEMENT AGREEMENT (“Agreement”) is made and entered into as
of the 2nd day of May, 2008 (“Effective Date”) between Calpine Corporation, a
Delaware corporation ("CALPINE"), with a principal office located at 717 Texas
Avenue, Suite 1000, Houston, Texas 77002; and PA Consulting Group, Inc, a New
Jersey corporation, with an office located at 1700 Lincoln Street Suite 4600,
Denver, CO 80203 ("PROFESSIONAL"). CALPINE and PROFESSIONAL may be collectively
referred to as "the Parties" or individually as a "Party." In consideration of
the mutual agreements herein contained, it is agreed as follows:


1.
ENGAGEMENT, SERVICES AND LIMITATION ON AUTHORITY

 
 
1.1.
ENGAGEMENT of PROFESSIONAL shall be made pursuant to the general terms set forth
in this PROFESSIONAL ENGAGEMENT AGREEMENT – GENERAL TERMS.

 
 
 
1.2.
PROFESSIONAL agrees to perform the services described in each “Statement of
Work/Work-Stream” or Addendum No. 1 (hereafter collectively the “Statement of
Work”), and any attachments thereto, entered into and executed by the Parties
from time to time (hereinafter, collectively referred to as the "Services").
Services under this Agreement are limited to Services provided by PROFESSIONAL’s
energy group. Each Statement of Work shall: (i) be separately numbered; and,
(ii) contain, at minimum, the name of contracting Parties, date of this
Agreement, date of Statement of Work, description of Services to be performed,
date when Services are to be performed or delivered, and rate of compensation
payable to PROFESSIONAL for the Services. PROFESSIONAL will determine the
method, details and means of performing the Services. Each Statement of Work is
incorporated herein as if fully set forth herein and each Statement of Work is
subject to all the terms and provisions hereof. Notwithstanding the foregoing,
if any terms or conditions in an applicable Statement of Work (including
Addendum No. 1) are inconsistent or in conflict with the Agreement, the
Statement of Work (or Addendum No. 1 as the case may be) shall control.  A
sample Statement of Work is attached to this Agreement as Exhibit A.

 


 
1.3.
PROFESSIONAL shall have no right, power or authority to control or direct the
performance or activities of any officer, employee or agent of CALPINE, or to
enter into any contract, agreement or arrangement or incur any obligation or
liability on behalf of or for the account of CALPINE, unless stated otherwise in
the Statement of Work.

 
 
1.4.
CALPINE will designate an individual to be responsible for the administration of
the terms of this Agreement and all Statements of Work

 

 
1

--------------------------------------------------------------------------------

 

 
pursuant to which the PROFESSIONAL shall provide services to CALPINE.  The
individual designated by CALPINE will be referred to as the “Calpine Contact
Person” and will be the person with whom the PROFESSIONAL should communicate
regarding any matters related to the provision of services, payment of fees and
expenses and any other matters related to the PROFESSIONAL’s relationship with
CALPINE.
 
 
 
1.5
The “Calpine Contract Person” is:

 
Name Robert P. May
Position CEO
Address 717 Texas Ave, Houston, Texas, 77002
Office Phone (713) 830-2029
Email mayb@calpine.com




1.6
CALPINE will provide such facilities, materials, information and resources for
the performance of the Services as reasonably requested by PROFESSIONAL, and
will liaise with PROFESSIONAL as appropriate during the performance of the
Services and shall respond promptly to PROFESSIONAL’s reasonable requests for
consultation, information, decisions and approvals.



2.
TERM AND TERMINATION



 
2.1
This Agreement shall be for a term of one (1) year from the date first specified
above, unless terminated earlier pursuant to this Agreement or extended by a
mutual written agreement executed by both Parties. Provided that for any
Statement of Work executed during the one (1) year term of this Agreement,
should the performance of the Services extend beyond the one (1) year term of
this Agreement, then the terms of this Agreement shall be extended solely for
and until completion of the Services.



 
2.2
Either Party may terminate this Agreement (or any Statement of Work) upon
fifteen (15) days’ prior written notice in the event of substantial failure by
the other Party to perform in accordance with the terms of this Agreement (or
such Statements of Work) through no fault of the terminating Party; provided
that such notice shall specify in reasonable detail the nature of such
substantial failure of performance; and further provided that if during such
fifteen-day period such other Party substantially remedies such performance,
this Agreement (or such Statement of Work) shall not be terminated.  However,
the non-performing Party shall not be relieved of the obligation to complete
such performance or from liability for any damages caused to the other Party by
such failure of performance.  This Agreement (including any or all


 
2

--------------------------------------------------------------------------------

 

Statement of Work) may also be terminated by CALPINE for its convenience without
penalty or termination fee, but only upon fifteen (15) days’ prior written
notice to PROFESSIONAL and CALPINE shall pay PROFESSIONAL for all authorized
expenses and work performed under any terminated Statement of Work through the
date of termination.


 
2.3
Upon receipt of notice of termination from CALPINE, unless otherwise permitted
by the foregoing provisions or otherwise instructed within the body of such
notice, PROFESSIONAL shall discontinue its Services, and as soon as reasonably
possible thereafter, shall deliver to CALPINE all data, documents, drawings,
reports, files, estimates, summaries and such other information and materials,
as may have been accumulated by PROFESSIONAL in the performance of this
Contract, whether completed or in process.





3.
COMPENSATION


 
3

--------------------------------------------------------------------------------

 

 
3.1
Compensation to PROFESSIONAL for the Services rendered pursuant to this
agreement or related Statement of Work shall be calculated as described in the
Statement of Work covering such Services and shall be paid in United States
dollars. No expenses of PROFESSIONAL shall be reimbursable by CALPINE unless the
obligation and manner of reimbursement is expressly set forth in such Statement
of Work. The compensation provided for in each Statement of Work shall be the
only payment to which PROFESSIONAL shall be entitled for the Services covered by
such Statement of Work.

 
 
3.2
PROFESSIONAL shall invoice CALPINE for services rendered pursuant to this
agreement and each related Statement of Work on the  basis set out in the
applicable Statement of Work.  CALPINE will pay the amounts properly invoiced
pursuant to the terms of this agreement and each related Statement of Work
within thirty (30) days of invoice receipt.  All invoices will be submitted in
an electronic format as specified by CALPINE. Overdue invoice are subject to
simple interest at the rate of one-half of one percent per month.

 
 
 
3.3
Invoices and communications regarding invoices shall be sent directly to the
Calpine Contact Person identified in this agreement and in each Statement of
Work, unless otherwise directed by said Statement of Work.

 
 
 
3.4
CALPINE reserves the right to audit upon reasonable notice and at reasonable
times all records of PROFESSIONAL pertaining to the invoiced fees, costs and
expenses of the Services provided to CALPINE during and for a two (2) year
period following the term of this Agreement. Any such audit will be conducted in
a manner that minimizes disruption to Professional’s business operations.

 


4.
PROFESSIONAL STANDARDS

 
PROFESSIONAL assumes complete professional and technical responsibility for
performance of all Services and will  provide Services in a good and workman
like manner, in accordance with recognized prudent professional standards
applicable in the industry of PROFESSIONAL, and in accordance with all
applicable laws, regulations, standards and codes. PROFESSIONAL warrants that
all Services and deliverables will conform to agreed specifications.  If
within  90 days following completion of the Services or provision of the
deliverables, CALPINE notifies PROFESSIONAL in wiring that certain SERVICES or
deliverables do not conform to agreed specifications,  PROFESSIONAL shall
promptly re-perform such Services or correct defective deliverables, without
charge to CALPINE.
 

 
4

--------------------------------------------------------------------------------

 

5.
INDEPENDENT CONTRACTOR

 
 
5.1.
PROFESSIONAL enters into this Agreement as an independent contractor. Under no
circumstances shall PROFESSIONAL look to CALPINE as its employer, nor as a
partner, agent or principal. PROFESSIONAL shall not be entitled to any benefits
accorded to CALPINE's employees, including, without limitation, workers
compensation, disability insurance, and vacation or sick pay. PROFESSIONAL shall
be responsible for providing, at its expense and in its name, disability,
workers' compensation or other insurance as well as licenses and permits usual
or necessary for conducting its Services hereunder.



 
5.2.
PROFESSIONAL shall pay, when and as due, any and all taxes, duties and other
similar charges assessed or incurred as a result of PROFESSIONAL’s Services or
compensation hereunder, including estimated taxes. PROFESSIONAL hereby agrees to
indemnify CALPINE for any third party claims, losses, costs, fees, liabilities,
damages or injuries suffered by CALPINE arising out of PROFESSIONAL’s breach of
this Section or arising out of a determination by a court or agency that
PROFESSIONAL or PROFESSIONAL’s employees are not independent contractors.
CALPINE is hereby authorized to make all withholding, value added tax or similar
payments required by law as a deduction against the amount of compensation paid
to PROFESSIONAL hereunder.





 
 
5.3.
PROFESSIONAL represents that he or she has the qualifications and ability to
perform the Services in a professional manner, without the advice, control or
supervision of CALPINE.  PROFESSIONAL shall have sole discretion and control of
the Services and the manner in which they are performed.  PROFESSIONAL agrees to
follow workplace standards that adhere to the CALPINE Code of Conduct promptly
upon receipt of a written copy of such CALPINE Code of Conduct.

 




6.
PROFESSIONAL INSURANCE



6.1.           PROFESSIONALS providing Services for CALPINE are expected to
maintain insurance coverage that is reasonable and prudent in relation to the
Services provided by PROFESSIONAL.    If PROFESSIONAL does not have coverage or
if coverage is cancelled and not immediately replaced with comparable coverage,
PROFESSIONAL must immediately report this to the Calpine Contact Person.
However, PROFESSIONAL shall at a minimum maintain Workers Compensation insurance
with statutory limits with coverage as required under laws and regulations, and
 

 
5

--------------------------------------------------------------------------------

 

Employer’s Liability insurance with limits of not less than $1,000,000. Such
policy shall include a waiver of subrogation in favor of CALPINE.
 


7.
MUTUAL INDEMNITY AND LIMITATION OF LIABILITY

 
 
7.1.
CALPINE and PROFESSIONAL (the Indemnifying Party) agree to indemnify, defend and
hold harmless the other  and its affiliates, and all of their employees,
officers, directors, shareholders, and joint ventures (the Indemnified Party)
from and against any and all third party claims, demands, losses, damages,
liabilities, expenses, obligations, judgments, recoveries and deficiencies
(Losses), arising out of or due to the negligent acts or omissions or willful
misconduct of the Indemnifying Party excluding any portion of such Losses which
are directly attributable to the Indemnified Party’s negligent acts or omissions
or willful misconduct. For the avoidance of doubt, “third party” does not
include the Parties or their affiliates, directors, officers or employees.  The
Indemnifying Party’s obligation to indemnify hereunder is predicated upon the
Indemnified Party (a) giving prompt written notice of any Loss, (b) giving the
Indemnifying Party the opportunity to assume sole control over the defense and
settlement, if applicable, of the Loss, and (c) providing, at the Indemnifying
Party’s sole expense, all reasonably requested and relevant information,
assistance and authority to enable the Indemnifying Party to perform it
obligations hereunder. The Indemnifying Party agrees not to settle any Loss
without the Indemnified Party’s written consent, which shall not be unreasonably
withheld.

 


7.2
In addition, CALPINE will indemnify PROFESSIONAL for the costs and expenses that
PROFESSIONAL reasonably incurs to produce documents and electronic records, and
to provide oral or written testimony, in response to discovery requests related
to any of the Services PROFESSIONAL provides from January 31, 2008 through the
term of this Agreement.  For purposes of clarity, discovery requests include
subpoenas in civil or criminal suits, as well as orders from administrative
agencies in any other type of proceeding or investigation; and costs and
expenses include the cost of searching archived records, the cost of production,
and the cost of retaining outside counsel.  This section does not apply to any
suit by CALPINE against PROFESSIONAL.



 
7.3.
Any statutory limitations in effect now or hereafter which affect the validity
or enforceability of the indemnification provisions in this Agreement are made a
part hereof in the respective jurisdiction where the statute applies and any
such statutory limitations shall operate to amend the indemnity provisions
hereof to the minimum extent necessary to bring such provisions into conformity
with the requirements of the statute. So modified, the indemnity provisions of
this Agreement shall continue in full force and effect.




 
6

--------------------------------------------------------------------------------

 

 
7.3.
IN NO EVENT SHALL CALPINE OR PROFESSIONAL BE LIABLE FOR CONSEQUENTIAL, SPECIAL,
INDIRECT OR INCIDENTAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT  WHETHER IN AN ACTION BASED ON CONTRACT, TORT OR ANY OTHER LEGAL
THEORY EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.



 
7.4
For each Statement of Work, except for third party indemnity claims pursuant to
Section 7.1 which shall not be limited as to a dollar amount, PROFESSIONAL
agrees to indemnify and hold harmless CALPINE under the following terms and
conditions:



(i) without limitation, for death or personal injury to any person due to its
negligence or the negligence of its employees;


(ii) for physical damage to or loss of the CALPINE’s tangible property,
including loss of data, if the damage or loss is due to PROFESSIONAL’s
negligence or breach of contract, in the amount of $750,000 for any one incident
or series of connected incidents, with an aggregated cap in the amount of
$3,000,000 per statement of work; and


(iii) for all other causes of action, PROFESSIONAL’s total liability arising out
of or in connection with the Agreement shall not exceed in aggregate 150% of the
fees paid by the CALPINE.


8.
INTELLECTUAL PROPERTY AND CONFIDENTIALITY



 
8.1.
The Parties may either receive or disclose Confidential Information under this
Agreement and may therefore be referred to either as the "Recipient" or the
"Disclosing Party" as the case may be. Recipients of Confidential Information
promise to protect and maintain the confidentiality nature of the  information
they receive. “Confidential Information” means information that is marked or
otherwise identified as confidential, or information that can reasonably be
understood to be confidential, but excludes:



 
(i)
Information that is known Recipient, without restriction, prior to obtaining the
same from Disclosing Party; or


 
7

--------------------------------------------------------------------------------

 

 
 
(ii)
Information that is in the public domain at the time of disclosure; or

 
 
 
(iii)
Information that is rightfully obtained by Recipient from a third party who did
not receive the same, directly or indirectly, from Disclosing Party, and who has
no obligation of confidentiality with respect thereto; or

 


 
(iv)
Information that is independently developed without use of Disclosing Party’s
information.

 


Either Party may disclose Confidential Information to its employees,
subcontractors and advisors, and to the employees, subcontractors and advisors
of affiliated companies, on a need-to-know basis, who are in all cases
contractually obliged to keep the information confidential. Neither Party shall
acquire any intellectual property rights in any Confidential Information
disclosed by the other.


 
8.2.           Subject to 8.1 above, PROFESSIONAL further agrees that it will
not, without the prior written consent of CALPINE, disclose to any third party
any of such Confidential Information developed or obtained by PROFESSIONAL in
the performance of this Agreement. If so requested by CALPINE, PROFESSIONAL
further agrees to require its employees to execute a nondisclosure agreement
prior to performing Services under this Agreement.
 
 
 
8.3.
It shall not be a breach of the confidentiality obligations hereof for Recipient
to disclose Confidential Information where, but only to the extent that, such
disclosure is required by law or applicable legal process, provided in such case
the Recipient shall (i) give the earliest notice possible to Disclosing Party
that such disclosure is or may be required, and (ii) cooperate in protecting
such confidential or proprietary nature of the Confidential Information which
must so be disclosed.

 


 
8.4
Intellectual Property (“IP”) owned or licensed by a Party on the date a
Statement of Work is fully signed, as well as modifications or adaptations to
that IP made during the performance of any Services (“Background IP”), will
remain the property of that Party.



 
8.5
Unless otherwise provided IP developed by PROFESSIONAL in the course of
performing the Services (“Foreground IP”) will be owned by PROFESSIONAL. Upon
completion of all phases of the Services and on receipt of payment in full by
PROFESSIONAL, PROFESSIONAL grants CALPINE a royalty-free, non-exclusive,
world-wide licence to (i) use the Foreground IP for the purposes set out in the
relevant Statement of Work,


 
8

--------------------------------------------------------------------------------

 

and (ii) use PROFESSIONAL’s Background IP to the extent required for CALPINE to
fully utilize the Services and any deliverables provided by PROFESSIONAL.


 
8.6
Notwithstanding anything to the contrary in this Agreement, the Parties and
their employees providing Services shall be free to use Residuals for any
purpose, including use in development, marking  and provision of their own
services and products to other third parties. “Residuals” means the Confidential
Information disclosed under this Agreement that may be retained in intangible
form (e.g., not in written or other documentary form, including in any
electronic media) by the Recipient’s personnel having had access to that
Confidential Information in connection with providing the services so long as
the Recipient’s personnel do not intentionally retain Confidential Information
for the purpose of its reuse.



9.
DISPUTE RESOLUTION



 
9.1.
Dispute Resolution.

 
 
9.1.1
General Provisions.  The Parties shall attempt to resolve disputes of any kind
or nature (“Disputes”) by utilizing the provisions of Section 9.1.2 prior to
instituting legal action.

 
 
9.1.2
Referral to Senior Management.

 
 
9.1.2.1
Upon the occurrence of a Dispute, either Party may deliver a notice to the other
Party requesting that the Dispute be referred to the senior management of the
Parties for resolution.  Any such notice shall include the names of the senior
management of the Party nominated (such senior management shall be limited to 3
individuals) to attempt to resolve the Dispute, and a schedule of their
availability to meet and confer during the thirty (30) day period following the
date of the notice.  Any such notice shall be delivered within a reasonable time
after the Dispute arises, but in no event shall it be delivered less than sixty
(60) days before the institution of legal or equitable proceedings based on such
Dispute would be barred by any applicable statute of limitations.

 
 
9.1.2.2
Within seven (7) days after receipt of a notice pursuant to Clause 9.1.2.1 of
this Section, the other Party shall provide a reply to the requesting Party
indicating the names of the senior management of the Party nominated to meet and
confer to resolve the Dispute, and a schedule of their availability during the
remainder of the thirty (30) day

 

 
9

--------------------------------------------------------------------------------

 

period following the date of the notice of referral to senior management.
 
 
9.1.2.3
Within ten (10) days after notice is given pursuant to clause 9.1.2.1, and
during the remainder of the thirty (30) day period following delivery of the
notice, the nominated members of the senior management of the Parties shall meet
as frequently as reasonably possible, and shall attempt in good faith to resolve
the Dispute.

 
 
9.1.2.4
Senior Management shall include employees of the Parties, but not outside
counsel, experts or other third parties.

 
10.
 JURISDICTION, COMPLIANCE WITH LAW AND FORUM SELECTION

 
         10.1  
PROFESSIONAL shall, and shall cause PROFESSIONAL’s affiliates to, comply with
all laws applicable to its or their performance under this Agreement, including,
without limitation, laws dealing with improper or illegal payments, gifts or
gratuities. PROFESSIONAL shall not pay, promise to pay, or authorize the payment
of any money or other thing of value, directly or indirectly, to any person
(whether a government official or private individual) for the purpose of
inducing any government official, political party or official thereof to
illegally or improperly assist in obtaining or retaining business for, or to
take any other action favorable to, CALPINE, and shall take all reasonable steps
to assure that all agents and representatives engaged by PROFESSIONAL comply
with all laws applicable to the activities and obligations of PROFESSIONAL
hereunder, including laws dealing with improper or illegal payments as described
above.

 


         10.2  
This Agreement and any Statement of Work (including Addendum No. 1) will be
governed by and construed in accordance with the laws of the State of Delaware
(without giving effect to principles of conflicts of laws).  The Parties hereto
agree that all actions or proceedings arising in connection with this
Agreement and any and all Statements of Work, or any attachments thereto, shall
be conducted, tried and litigated exclusively in the State and Federal courts
located in the County of Harris, State of Texas. The aforementioned choice of
venue is intended by the Parties to be mandatory and not permissive in nature,
thereby precluding the possibility of litigation between the Parties with
respect to or arising out of this Agreement in any jurisdiction other than that
specified in this paragraph. Each Party hereby waives any right it may have to
assert the doctrine of forum non conveniens or similar doctrine or to object to
venue with respect to any proceeding brought in accordance with this paragraph,
and stipulates that the State and Federal courts located in the County of
Harris, State of Texas shall have in personam jurisdiction and venue over each
of them for the purpose of litigating any dispute, controversy, or


 
10

--------------------------------------------------------------------------------

 

proceeding arising out of or related to this Agreement. Each Party hereby
authorizes and accepts service of process sufficient for personal jurisdiction
in any action against it as contemplated by this paragraph by registered or
certified mail, return receipt requested, postage prepaid, to its address for
the giving of notices as set forth in this Agreement. Any final judgment
rendered against a Party in any action or proceeding shall be conclusive as to
the subject of such final judgment and may be enforced in other jurisdictions in
any manner provided by law.


11.
PUBLICATION

 
PROFESSIONAL shall make no media releases, public announcements and other
disclosures relating to this Agreement or related Statement of Work or the
subject matter hereof, including promotional or marketing material, but
excluding announcements intended solely for internal distribution or to meet
legal or regulatory requirements, without prior written approval from the
CALPINE CORPORATE COMMUNICATIONS DEPARTMENT, provided however, it is agreed by
the Parties that PROFESSIONAL shall be permitted, without the approval of
CALPINE, to state in materials that PROFESSIONAL provides to prospective clients
and or employers that PROFESSIONAL provided services to CALPINE and the nature
of the services provided.
 




12.
SURVIVAL

 
In the event of expiration or termination of this Agreement for any reason
whatsoever, Sections 2.2 (last two sentences), 2.3, 3, 5.2, 7.4, 8, 9.1, 10.2,
11, 12 and 20 of this Agreement and those section identified in Addendum No. 1
shall survive such expiration or termination and remain in full force and effect
in accordance with their terms.  The rights and obligations of the Parties which
by their nature are normally intended to survive the termination or completion
of any Statement of Work shall remain in full force and effect following
termination of this Agreement for any reason.
 


13.
ENTIRE AGREEMENT AND AMENDMENTS

 
 
13.1
This Agreement, together with any and all Statements of Work entered into
pursuant to this Agreement, contain the entire Agreement between the Parties
hereto with respect to the subject matter hereof. No amendment to this Agreement
or to any Statement of Work shall be binding upon either Party hereto, unless it
is in writing and executed on behalf of each Party hereto by a duly authorized
representative and expressly specified as such. This Agreement supersedes all
previous Agreements, whether written or

 

 
11

--------------------------------------------------------------------------------

 

 
oral, including all prior agreements entered into between the Parties relating
to the subject matter hereunder.
 


14.  ASSIGNMENT AND SUBCONTRACTING


PROFESSIONAL shall not have the right to assign this Agreement or subcontract
any of the Services without the prior written consent of CALPINE.  PROFESSIONAL
shall supervise all work subcontracted by PROFESSIONAL in performing the
Services and shall be responsible for all work performed by a subcontractor as
if PROFESSIONAL itself had performed such work. The assignment or subcontracting
of any work to subcontractors shall not relieve PROFESSIONAL from any of its
obligations under this Contract with respect to the Services.  CALPINE may
assign its rights and obligations hereunder to an affiliate or another entity
involved in the subject matter of the Services or in connection with any merger,
acquisition or similar event.  CALPINE shall provide PROFESSIONAL written notice
of any such assignment.


15.
BINDING EFFECT

 
This Agreement shall be binding upon and inure to the benefit of the Parties
hereto, and to their successors and permitted assigns.
 
 
16.
PERSONNEL POLICIES & PROCEDURES INCLUDING SAFETY AND HEALTH PROGRAMS

 
 
 
16.1
PROFESSIONAL shall take all reasonable steps and precautions to comply with all
federal, state or local laws and regulations applicable to protect the health
and safety of its employees, agents, representatives and other personnel with
regard to the Services.

 
 
 
16.2
PROFESSIONAL shall comply with all CALPINE site programs and procedures when
performing Services onsite at CALPINE facilities.

 


17.
DRUGS, ALCOHOL AND WEAPONS


 
12

--------------------------------------------------------------------------------

 

 
PROFESSIONAL agrees to comply with CALPINE's policy regarding drugs, alcohol and
weapons and shall advise and enforce this policy with its employees,
subcontractors and agents. CALPINE's policy prohibits: (a) the use, possession
and/or distribution of illegal or unauthorized drugs, drug-related paraphernalia
or weapons on CALPINE's premises; and (b) the use or possession of alcoholic
beverages, except where authorized by CALPINE's management. PROFESSIONAL shall
immediately remove and bar from CALPINE's premises any employee or contractor
who is in violation of this policy. CALPINE reserves its rights to remove and
bar any person who is found in violation of this policy.
 


18.  AUTHORITY


PROFESSIONAL possesses all requisite power and authority to enter into and
perform the services contemplated in this Agreement and all related Statement of
Works.  PROFESSIONAL has all legal power and authority to own and use its
properties and to transact the business in which it engages or proposes to
engage, and holds or expects to obtain all Authorizations necessary and required
therefore.


19.
CONFLICTS OF INTEREST



PROFESSIONAL agrees during the term of this agreement to disclose to CALPINE any
consulting engagements that it enters into with competitors of CALPINE involving
services similar to those provided by PROFESSIONAL to CALPINE hereunder. If
requested by CALPINE, PROFESSIONAL and CALPINE will discuss in good faith
implementation of customary measures by PROFESSIONAL designed to ensure the
maintenance of the confidentiality of CALPINE’s Confidential Information (such
as firewalls). PROFESSIONAL shall not be required to disclose any information to
CALPINE which could reasonably be expected to violate any applicable securities
or other laws, any obligation of confidentiality to any other client of
PROFESSIONAL or any professional standard applicable to PROFESSIONAL.

 
13

--------------------------------------------------------------------------------

 



20.
NOTICES

 
All notices, correspondence and other communications under this Agreement shall
be in writing and shall be deemed to have been duly given when actually
received. Such notices may be given by first class, registered or certified
mail, email or by facsimile transmission.
 
 
If to CALPINE:
 
 
Calpine Corporation
717 Texas Ave, Ste. 1000
Houston, Texas 77002
Attention: Gregory L. Doody, EVP, GC
Email: DoodyG@calpine.com


 
with a copy to:
 
 
Calpine Corporation
717 Texas Avenue, Suite 1000
Houston, TX 77002
Attention: General Counsel


If to PROFESSIONAL:


 
PA Consulting Group, Inc.
1700 Lincoln Street, Suite 4600
Denver, CO 80203
Attention: Jeremy Fagot
Email: Jeremyrf@PACONSULTING.COM






 
21.
 COUNTERPARTS

 


This Agreement may be signed in any number of counterparts with the same effect
as if the signatures to each counterpart were upon a single instrument, and all
such counterparts together shall be deemed an original of this Agreement.
Execution and delivery of this Agreement by exchange of facsimile copies or PDF
bearing the facsimile or electronic signature of a Party hereto shall constitute
a valid and binding execution and delivery of this Agreement by such Party. Such
facsimile or PDF copies shall constitute enforceable original documents.

 
14

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, this Agreement is executed effective as of the day and year
first above written.
 






CALPINE CORPORATION
 
PA CONSULTING GROUP, INC.
                   
By:
   /s/  R. P. May  
By:
   /s/  Todd Filsinger          
Name:  Robert May
 
Name:  Todd Filsinger
         
Title:  Chief Executive Officer
 
Title:  Managing Partner
                   
Address:
717 Texas Ave, Suite 1000
 
Address:
1700 Lincoln Street, Suite 4600
 
Houston, Texas 77002
   
Denver, Colorado 80203

























































[SIGNATURE PAGE TO THE PROFESSIONAL ENGAGEMENT AGREEMENT]